Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  154065(30)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  SUSAN R. BANK,                                                                                           Joan L. Larsen,
            Plaintiff-Appellant,                                                                                     Justices
                                                                   SC: 154065
  v                                                                COA: 326668
                                                                   Oakland CC: 2014-139221-CL
  MICHIGAN EDUCATION ASSOCIATION-NEA
  and NOVI EDUCATION ASSOCIATION
  MEA-NEA,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of defendants-appellees to extend the
  time for filing their answer to the application for leave to appeal is GRANTED. The
  answer will be accepted as timely filed if submitted on or before September 1, 2016.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 29, 2016
                                                                              Clerk